Citation Nr: 0206777	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  95-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected residuals of a third left metacarpal fracture.  

2.  Entitlement to service connection for left carpal tunnel 
syndrome.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran has served with Army Reserve with a verified 
period of inactive duty for training (INACDUTRA) on September 
26 and 27, 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from May 1993 and November 1994 rating 
decisions by the RO in St. Petersburg, Florida.  (Apparently 
the veteran was an employee at the RO in Columbia, South 
Carolina.)  

The veteran testified at a hearing at the RO before a Hearing 
Officer in Columbia, South Carolina in September 1995.  

In October 1996, the veteran's records were permanently 
transferred to the RO in Columbia, South Carolina.  

The case was remanded by the Board to the RO in June 1999 and 
June 2001 for additional development of the record.  




REMAND

As part of the development previously requested by the Board, 
the RO was asked to obtain all medical records referable to 
the veteran's periods of active duty for training (ACDUTRA) 
or INACDUTRA.  

In March 2002, it appears that the RO received Service 
Medical Records for the veteran from the Records Management 
Center showing that he had received treatment for a fractured 
left hand metacarpal and left carpal tunnel syndrome.  

In an April 22, 2002 letter written to the veteran, the RO 
noted that the veteran's appeal was being returned to the 
Board for disposition.  

However, a careful review of the record does not show that 
the RO undertook to consider the evidence received in March 
2002 subsequent to their most recent action in this matter 
(the April 2001 Statement of the Case).  Under the 
circumstances, in light of the new and probative evidence 
submitted directly to the RO, the Board finds that further 
review and adjudication is required to be undertaken by the 
RO prior to appellate handling.  

The Board recognizes the RO's extensive efforts to locate the 
veteran in order to undertake necessary development to 
include having him examined by VA.  It only requests that the 
RO undertake any development deemed to be reasonable in this 
case.  

Finally, the Board also points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  See also, 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Therefore, the RO should also undertake any additional 
development and notification action deemed warranted by the 
record.  

Accordingly, in order to comply with due process 
requirements, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all reasonable 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

2.  After completing the action requested 
hereinabove, and undertaking any 
reasonable efforts at development, the RO 
then should conduct a de novo review the 
veteran's claims in light of the recently 
received evidence.  If any benefit sought 
on appeal remains denied then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
that fully addresses the new evidence and 
should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



